DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 29 March 2021, in response to the Office Action mailed 27 November 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9-11, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al (A Gradient-based Adaptive Learning Framework for Efficient Personal Recommendation, Aug 2017, pgs. 23-31 – cited in attached IDS) in view of Diehl (US 2015/0006715).

As per claim 1, Ning teaches a method comprising: accessing data related to monitored behavior of a user ["One dataset was collected from a main-stream news portal site, which serves news feeds to millions of users. We sampled the event logs from one month in 2016 with user id and article id anonymized, (page 28, section 4.1); Movie Lens 1M dataset and Netflix dataset, which are conventional benchmark datasets in the research community of recommender systems (page 28, section 4.1; Table 1)]; accessing objective data related to monitored behavior of a plurality of users including the user ["A global model is usually learned through an optimization process from all users’ data, lacking any personalization." (page 25, left-hand column, line 17-18)]; providing as a first set of inputs into a deep learning engine ["Adaptive logistic regression"; "Adaptive gradient boosting decision tree" (page 26), Adaptive matrix factorization (page 27)] configured to perform artificial intelligence (Al) objective data of the user, the subjective data of the user ["personal models are learned from individuals’ data" (page 25, left-hand column, lines 18-20)], and a plurality of objective data of the plurality of users ["A global model is usually learned through an optimization process from all users’ data, lacking any personalization." (page 25, left-hand column, line 17-18); "When training a personal model for a given user, we initialize it based on a version of the global model and a portion of global gradients that correspond to the training data specific to the user. Then, the personal model extends the training procedure solely based on its own data" (page 25, right-hand column, lines 4-8)]; determining a first plurality of learned patterns predicting user behavior when responding to the first set of inputs ["For each user we locally train a personal model based on the user's data and the adapted global gradients" (page 25, right-hand column, lines 31-32)]; and building a local Al model of the user comprising the first plurality of learned patterns ["For each user we locally train a personal model based on the user's data and the adapted global gradients" (page 25, right-hand column, lines 31-32)].
Ning does not explicitly teach classifying the data by class, wherein a plurality of classes includes an objective data class identifying objective data relevant to a group of 
Diehl teaches classifying the data by class, wherein a plurality of classes includes an objective data class identifying objective data relevant to a group of users including the user, and a subjective data class identifying subjective data that is specific to the user [user activities may be organized into behavior classes, both for groups of users and individual users data (abstract; paras. 0004, 0018, 0028, 0039, etc.)].
Ning and Diehl are analogous art, as they are within the same field of endeavor, namely analyzing user behavior data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to classify the user behaviors into classes for the individual and group data, as taught by Diehl, for the user behavior data for groups and individuals in the system of Ning.
Diehl provides motivation as [By breaking down user activities into behavior classes, a service provider can decide which activities to track and how to organize these activities in a manner useful to the service provider (para. 0039, etc.)].

As per claim 2, Ning/Diehl teaches providing as a second set of inputs into the deep learning engine the objective data of the plurality of users ["A global model is usually learned through an optimization process from ail users’ data, lacking any personalization." (Ning: page 25, left-hand column, line 17-18)];  determining a ["training process for the global model” (Ning: page 25, right-hand column, lines 1-4)] and building a global Al model for the plurality of users comprising the second plurality of learned patterns ["During the training process for the global model, gradients at each iteration are saved and transferred to a coordinator for later personal adaption," (Ning: page 25, right-hand column, lines 1-4)].

As per claim 4, Ning/Diehl teaches classifying a portion of the data of the user as localized subjective data, wherein the plurality of classes includes a localized subjective data class [A global model is usually learned through an optimization process from all users’ data, lacking any personalization." (Ning: page 25, left-hand column, line 17-18); "When training a personal model for a given user, we initialize it based on a version of the global model and a portion of global gradients that correspond to the training data specific to the user. Then, the personal model extends the training procedure solely based on its own data" (Ning: page 25, right-hand column, lines 4-8); where user activities may be organized into behavior classes, both for groups of users and individual users data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.)]; and providing as a third set of inputs into the deep learning engine the objective data of the user, the subjective data of the user, the localized subjective data of the user, and the objective data of the plurality of users [A global model is usually learned through an optimization process from all users’ data, lacking any personalization." (Ning: page 25, left-hand column, line 17-18); "When training a personal model for a given user, we initialize it based on a version of the global model and a portion of global gradients that correspond to the training data specific to the user. Then, the personal model extends the training procedure solely based on its own data" (Ning: page 25, right-hand column, lines 4-8) including updating the personal model(s) (Ning: page 26, section 3.1)]; determining a third plurality of learned patterns predicting user behavior when responding to the third set of inputs [“For each user we locally train a personal model based on the user's data and the adapted global gradients" (Ning: page 25, right-hand column, lines 31-32)]; and building a private AI model of the user comprising the third plurality of learned patterns [“For each user we locally train a personal model based on the user's data and the adapted global gradients" (Ning: page 25, right-hand column, lines 31-32)].

As per claim 9, Ning/Diehl teaches wherein the data comprises at least one of gaming controller inputs, computer inputs, computer operations, textual queries, textual responses, verbal queries, verbal responses, body cues, biometrics, user actions, eye movement, and verbal communication [user data includes user actions such as mouse click actions (pages 24, 28, etc.)].

As per claim 10, see the rejection of claim 1, above, wherein Ning/Diehl teaches a non-transitory computer-readable medium storing a computer program for implementing the method comprising program instructions [In yet another embodiment, a computer-readable storage medium storing computer-executable instructions for causing a processor programmed thereby to perform the above method is provided (Diehl: para. 0004, etc.)].

As per claim 11, see the rejection of claim 2, above.

As per claim 13, see the rejection of claim 4, above.

As per claim 16, see the rejection of claim 1, above, wherein Ning/Diehl teaches a processor and a memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute the method [a computing device adapted to perform the above method is provided, including at least a CPU and memory storing instructions (Diehl: para. 0004, fig. 9, etc.)].

As per claim 17, see the rejection of claim 2, above.

As per claim 19, see the rejection of claim 4, above.


Claims 3, 5-8, 12, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al (A Gradient-based Adaptive Learning Framework for Efficient Personal Recommendation, Aug 2017, pgs. 23-31 – cited in attached IDS) in view of Diehl (US 2015/0006715), and further in view of Kurata (US 2015/0365449).

As per claim 3, Ning/Diehl teaches the method of claim 2, as described above.
While Ning/Diehl teaches creating different models with different sets of user data (see above) it does not explicitly teach restricting use of a plurality of subjective data of the plurality of users when building the global AI model.
Kurata teaches restricting use of a plurality of subjective data of the plurality of users when building the global AI model [users may select behavior data to not be provided/transmitted for the collection of user data (para. 0066, etc.); for the user behavior data being classified and used to create the AI models in Ning/Diehl, above].
Ning/Diehl and Kurata are analogous art, as they are within the same field of endeavor, namely collecting and analyzing user behavior data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to allow the user to select certain of their data to not be transmitted/utilized for the behavior data collection, as taught by Kurata, for the user behavior data being classified and used to create the AI models in Ning/Diehl.
Kurata provides motivation as [the user keeps behavior information that the user does not want to share in the terminal without transmitting the behavior information to the server (para. 0066, etc.)].

As per claim 5, Ning/Diehl/Kurata teaches restricting use of the localized subjective data when building the local AI model of the user [users may select behavior data to not be provided/transmitted for the collection of user data (Kurata: para. 0066, etc.) where the user activities may be organized into behavior classes, both for groups of users and individual users data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.) and used to train the models (Ning: page 25, right-hand column, lines 4-8; etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 3.

As per claim 6, Ning/Diehl/Kurata teaches preventing network delivery of the localized subjective data of the user [users may select behavior data to not be provided/transmitted for the collection of user data (Kurata: para. 0066, etc.) where the user activities may be organized into behavior classes, both for groups of users and individual users data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.) and used to train the models (Ning: page 25, right-hand column, lines 4-8; etc.)].

As per claim 7, Ning/Diehl/Kurata teaches classifying a portion of the data of the user as secure data, wherein the plurality of classes include a secure data class; and restricting use of the secure data of the user when building any AI model [users may select behavior data to not be provided/transmitted for the collection of user data (Kurata: para. 0066, etc.) where the user activities may be organized into behavior classes, both for groups of users and individual users data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.) and used to train the models (Ning: page 25, right-hand column, lines 4-8; etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 3.

As per claim 8, Ning/Diehl/Kurata teaches receiving a first instruction from the user to classify a portion of the data of the user as secure data; receiving a second instruction from the user to remove the secure data of the user; and deleting any trace to the secure data [users may select behavior data to not be provided/transmitted for the collection of user data (Kurata: para. 0066, etc.) where the user activities may be organized into behavior classes, both for groups of users and individual users data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.) and used to train the models (Ning: page 25, right-hand column, lines 4-8; etc.); all implemented as instructions stored on a medium (Diehl: para. 0004, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 3.

As per claim 12, see the rejection of claim 3, above.

As per claim 14, see the rejection of claim 5, above.

As per claim 15, see the rejection of claim 7, above.

As per claim 18, see the rejection of claim 3, above.

As per claim 20, see the rejection of claim 5, above.


Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach classifying the data by class, wherein a plurality of classes includes an objective data class identifying objective data 
However, Diehl teaches that user activities may be organized into behavior classes, both for groups of users (the objective data class identifying objective data relevant to a group of users) and individual users (the subjective data class identifying subjective data that is specific to the user) data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.); while Ning teaches that a global model is usually learned through an optimization process from all users’ data, lacking any personalization (the objective data relevant to a group of users) (Ning: page 25, left-hand column, line 17-18) and personal models are learned from individuals’ data (the subjective data that is specific to the user) (Ning: page 25, left-hand column, lines 18-20).


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 9,900,747), Turgeman (US 2015/0205958), and Daly (US 2013/0031470) – disclose various systems for classifying user behavior data.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.